Citation Nr: 1040965	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  10-15 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New 
Hampshire


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for anxiety 
disorder, not otherwise specified, with posttraumatic stress 
disorder (PTSD) symptoms.

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served from March 1965 to December 1966.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).

In September 2010, the Veteran and his spouse testified before 
the undersigned via videoconference.  A transcript of the hearing 
is associated with the claims file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's anxiety disorder, not otherwise specified, with 
PTSD symptoms, is productive of occupational and social 
impairment with deficiencies in most areas.

2.  The Veteran has been unable to secure and follow 
substantially gainful employment as a result of his service-
connected anxiety disorder, not otherwise specified, with PTSD 
symptoms.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent disability rating for anxiety 
disorder, not otherwise specified, with PTSD symptoms, have been 
met. 38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.7, 4.130, Diagnostic Code 9413 (2010).

2.  The criteria for entitlement to a TDIU have been met.  38 
C.F.R. §§ 3.340, 4.16(a) and (b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At his September 2010 Board hearing, the Veteran indicated that 
he was seeking a 70 percent rating for his anxiety disorder and a 
TDIU, and that a grant of a 70 percent evaluation, along with a 
grant of a TDIU, would satisfy his appeal.  Because the Veteran 
limited his appeal to a 70 percent rating and a TDIU, see AB v. 
Brown, 6 Vet. App. 35, 38 (1993), and since the Board finds that 
the evidence supports entitlement to those ratings, no discussion 
of VA's duty to notify or assist is necessary as he is being 
awarded a complete grant of the benefits sought on appeal.

PTSD

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity resulting 
from disability.  Separate diagnostic codes identify the various 
disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2010).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher evaluation; 
otherwise, the lower evaluation will be assigned.  See 38 C.F.R. 
§ 4.7 (2010).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the Veteran.  38 C.F.R. § 
4.3.

The Veteran's anxiety disorder, not otherwise specified, with 
PTSD symptoms, has been assigned a 30 percent rating under 38 
C.F.R. § 4.130, Diagnostic Code 9413 (2010).

The following evaluations are available under the General Rating 
Formula for Mental Disorders:

A 30 percent rating contemplates occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and normal conversation), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, and 
mild memory loss (such as forgetting names, directions, and 
recent events).

A 50 percent rating contemplates occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.

A 70 percent rating contemplates occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.

Psychiatric examinations frequently include assignment of a 
global assessment of functioning (GAF) score.  According to the 
Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM- IV), 
a GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of mental 
health-illness."  There is no question that the GAF score and 
interpretations of the score are important considerations in 
rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 
Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  However, the GAF score assigned in a case, like an 
examiner's assessment of the severity of a condition, is not 
dispositive of the evaluation issue; rather, the GAF score must 
be considered in light of the actual symptoms of the Veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a) (2010).

After review, the Board finds that the Veteran's anxiety 
disorder, not otherwise specified, with PTSD symptoms, warrants a 
70 percent rating.

In a September 2008 written statement, R.G., M.D. indicated that 
he was the Veteran's treating physician.  The Veteran's emotional 
condition had deteriorated significantly, and his depression was 
quite deep.  There were frequent days that he was unable to leave 
his home due to anxiety and depression.  He was unable to mingle 
socially with others.

In October 2008, the Veteran underwent VA examination.  He had 
some friends.  The Veteran reported extreme temper and 
irritability and thoughts of suicide.  He had difficulty with 
work and socializing with people due to his depression.  On 
examination, the Veteran's behavior was rigid and tense.  His 
speech was slow, hesitant, and monotonous.  His mood was 
depressed and anxious.  He had a flattened affect.  The Veteran 
demonstrated short-term memory problems.  He had some sleep 
disturbance and low energy.  The diagnosis was anxiety disorder, 
not otherwise specified, with some PTSD symptoms.  The GAF score 
was 60.

A January 2009 VA outpatient treatment record shows the Veteran 
was assigned a GAF score of 55.

In April 2010, the Veteran underwent VA examination.  He had some 
hobbies and some relationships with friends and family.  He 
complained of irritability, poor sleep, anxiety, little social 
life, and poor hygiene.  On examination, the Veteran was very 
disheveled.  His speech was abnormal, and his mood was euthymic.  
His thought process was circumstantial.  He complained of 
depression and anxiety.  The diagnosis was anxiety disorder, not 
otherwise specified, with some symptoms of PTSD.  The GAF score 
was 65.

In September 2010, the Veteran testified before the undersigned.  
He described a huge temper.  He had difficulty with family 
members and other relationships.  He was unable to focus on 
anything.

Given the above, the Board finds that the evidence is in relative 
equipoise as to whether the Veteran's anxiety disorder, not 
otherwise specified, with PTSD symptoms, has been manifested by 
occupational and social impairment with reduced reliability and 
productivity or manifested by occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  He has demonstrated 
extreme difficulty with work and family relationships, abnormal 
speech, a flattened affect, and near-continuous depression.  He 
has also endorsed suicidal ideation and severe neglect of 
personal appearance and hygiene.

While his lowest assigned GAF score was 55, indicating moderate 
symptoms (e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co-workers), DSM-IV, the Board finds that his symptomatology is 
not fully contemplated by the GAF score of 55, since he has 
demonstrated suicidal ideation and inability to keep a job, both 
characteristics of GAF scores ranging from 41 to 50.  Therefore, 
the Board finds that the assigned GAF scores are outweighed by 
the other evidence of record.

Resolving all reasonable doubt in the Veteran's favor, the Board 
finds that his anxiety disorder, not otherwise specified, with 
PTSD symptoms, has been manifested by occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, warranting a 70 
percent rating.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


TDIU

In a recent precedent decision, Rice v. Shinseki, 22 Vet. App. 
447 (2009), it was held that a claim for a TDIU is part and 
parcel of an increased-rating claim when the issue of 
unemployability is raised by the record.  In this case, the issue 
of unemployability is raised by the record.  The Veteran has 
consistently reported that he is not currently employed.  During 
his September 2010 Board hearing, the Veteran asserted that his 
unemployment was due to his service-connected psychiatric 
disability.  Therefore, pursuant to Rice, the Board is assuming 
jurisdiction over the TDIU claim, since the issue of 
unemployability is raised by the record.

In an August 2008 written statement, the Veteran's former 
employer informed the Veteran that he had recently been 
completing work as a painter that was below standards, and he had 
conflicts with the customers that were unacceptable.  He was 
unable to employ the Veteran any longer.

In the September 2008 written statement, Dr. G indicated that the 
Veteran had multiple progressive disabilities that rendered him 
completely unable to perform any financially gainful employment.

In a March 2010 written statement, the Veteran's VA psychiatrist 
indicated that his psychiatric symptoms were permanent and 
serious enough to render him totally and permanently disabled and 
unable to enter the work force.

A Veteran will be entitled to a TDIU upon establishing he is in 
fact unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his service-
connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.340, 3.341, 4.15, 4.16.  Consideration may be given to his 
level of education, any special training, and previous work 
experience in making this determination, but not to his age or 
impairment from disabilities that are not service connected 
(i.e., unrelated to his military service).  See 38 C.F.R. §§ 
3.341, 4.15, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 percent 
disabling; or (2) that the Veteran is unable to secure or follow 
a substantially gainful occupation as a result of his service-
connected disabilities-provided there is one disability ratable 
at 60 percent or more, or, if more than one disability, at least 
one disability ratable at 40 percent or more and a combined 
disability rating of 70 percent.  38 C.F.R. § 4.16(a).

However, even if the ratings for a Veteran's disabilities fail to 
meet the first two objective bases upon which a permanent and 
total disability rating for compensation purposes may be 
established, the Veteran's disabilities may be considered under 
subjective criteria.  If the Veteran is unemployable by reason of 
his disabilities, occupational background, and other related 
factors, an extraschedular total rating may also be assigned on 
the basis of a showing of unemployability, alone.  See 38 C.F.R. 
§ 4.16(b).

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as 
"that which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the Veteran resides."  Also, 
in Faust v. West, 13 Vet. App. 342 (2000), "substantially 
gainful employment" was defined as an occupation that provides 
an annual income that exceeds the poverty threshold for one 
person, irrespective of the number of hours or days that the 
Veteran actually works and without regard to the Veteran's earned 
annual income . . ."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
also discussed the meaning of "substantially gainful 
employment."  And in this context, the Court, citing Timmerman 
v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975), noted the 
following standard:

It is clear that the claimant need not be a 
total 'basket case' before the courts find that 
there is an inability to engage in substantial 
gainful activity.  The question must be looked 
at in a practical manner, and mere theoretical 
ability to engage in substantial gainful 
employment is not a sufficient basis to deny 
benefits.  The test is whether a particular job 
is realistically within the physical and mental 
capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at 
odd jobs or while employed at less than half of the usual 
remuneration, shall not be considered "substantially gainful 
employment."  38 C.F.R. § 4.16(a).  See Moore (Robert) v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may 
be considered as unemployable upon termination of employment that 
was provided on account of disability or in which special 
consideration was given on account of the same.  See 38 C.F.R. § 
4.18.

To receive a TDIU, the Veteran's service-connected disabilities, 
alone, must be sufficiently severe to cause unemployability.  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In this case, 
as a result of this decision, the Veteran's anxiety disorder, not 
otherwise specified, with PTSD symptoms, has been rated as 70 
percent disabling.  Thus, the minimum percentage requirements for 
a TDIU set forth in 38 C.F.R. § 4.16(a) are met.

In light of the three medical opinions noted above, the Board 
finds that the Veteran's service-connected anxiety disorder, not 
otherwise specified, with PTSD symptoms, renders him incapable of 
obtaining or retaining substantially gainful employment.

There can be no doubt that further inquiry could be undertaken 
with a view towards development of the claim.  However, the Court 
has cautioned VA against seeking additional medical opinions 
where favorable evidence in the record is unrefuted, and 
indicated that it would not be permissible to undertake further 
development if the purpose was to obtain evidence against an 
appellant's claim.  See Mariano v. Principi, 17 Vet. App. 305, 
312 (2003).

Under the "benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence regarding 
the merits of an issue material to the determination of the 
matter," the Veteran shall prevail upon the issue.  Ashley v. 
Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered when 
the evidence has reached such a stage of balance.  In this 
matter, the Board is of the opinion that this point has been 
attained.  Because, at the very least, a state of relative 
equipoise has been reached in this case, the benefit of the doubt 
rule will therefore be applied.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 
(1993).  As such, the Board finds that entitlement to TDIU is 
warranted.


ORDER

A 70 percent rating for anxiety disorder, not otherwise 
specified, with PTSD symptoms, is granted, subject to the laws 
and regulations governing the payment of monetary awards.

Entitlement to a TDIU is granted, subject to the laws and 
regulations governing the payment of monetary awards.




____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


